       Case 1:17-cr-00548-PAC Document 278 Filed 01/27/20 Page 1 of 4




Federal Defenders                                                                                 Southern District
                                                                   52 Duane Sheet-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                            Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                              Southern District of New   YOrk


Execueive Direc Inv                                                                              Jennifer L. Brown
                                                                                                  A romey•trt•Chnve




   January 7, 2020

   By Hand Gl-assi-ked-Pon4in-g-Rt

  Hon. Paul A. Crotty
  Judge, United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

   Your Honor:

          We write regarding the government's letters of December 20, 2019 and January 3.
   2020, setting forth various new or amended proposals for substitutions pursuant to CIPA
   Section 6(c). We object to those proposals for the reasons set forth below.

           In its December 20, 2019 letter, the government continues to propose to use full
   trial pseudonyms for a limited number of witnesses' for whom it is also seeking re-
   strictions on public and media access to the courtroom. See 1.etter of Dec. 20, numbered
   paragraph I However, the government now proposes to "refer to other, non-public facing
   CIA officers by their first-name only, with covert officers using the first-name of their
   CIA pseudo[nym]." Td., numbered paragraph 2. This latter, new proposal is problematic
   for a number of reasons.

         To begin with. it risks conveying the same prejudice and creating the same sorts
  of confusion that the use of full trial pseudonyms would create. As we have consistently
  argued to this Court, the use of such pseudonyms will surely convey to the jury the im-
  pression that the defendant is dangerous and that the evidence is so sensitive that it rc-



   These include ei ht witnesses named in Its earlier motions and, potentially, others. See Letter or Dec. 20,
  at 2 (noting that it              testifies, the government will seek "the same protections" for her as it is
  seeking for the eight other witnesses).  Ms.         name and relationship to Mr. Schulte is known to the
  public.
      Case 1:17-cr-00548-PAC Document 278 Filed 01/27/20 Page 2 of 4




Honorable Paul A. Crotty                                         January 7, 2020
United States District Judge                                     Page 2

Re:      United States v, Joshua Schulte, 17 Cr. 548 (PAC)

quires special protections, regardless of whatever corrective jury instruction this Court is-
sues. See United Slates v. Rosen, 487 F. Supp. 2d 703, 709-10 (E.D. Va. 2007). Moreo-
ver, as other courts in this Circuit have noted, the use of pseudonyms also risks creating
chaos at trial. As Judge Cogan of the Eastern District recently noted:

        In fact, evidence submitted to the Court highlights the problems pseudo-
        nyms may pose at trial and the confusion it will undoubtedly produce, de-
         spite counsel's best efforts to adequately prepare their respective clients.
        This was apparent from the parties' depositions: "Moira Hathaway" could
        not recall her pseudonym's first name, and "Hillary Lawson" could not re-
        call her close friend and co-plaintiff's pseudonym. As one court in this cir-
        cuit has already recognized, "conducting a trial in such an atmosphere, all
         the while using pseudonyms, promise trouble and confusion." Guerilla
         Girls, Inc. v. Kaz, 224 F.R.D. 571, 575 (S.D.N.Y. 2004). In the event a
         witness inadvertently testified to a plaintiff's real name, the Court would
        have to immediately excuse the jury in the middle of crucial testimony,
         admonish the witness, and provide a limiting instruction, which may sig-
        nal to the jury that either the attorney or the witness acted improperly. Ac-
         cordingly, I find that the prejudice to defendants at trial outweighs the in-
         terests of plaintiffs in their anonymity.

Lawson v. Rubin, No. 17-CV-6404(BMC)(SMG), 2019 WL 5291205, at *3 (E.D.N.Y.
Oct. 18, 2019). The specific new proposal the government sets forth in its December 20th
letter with respect to all non-public facing CIA officers not testifying to a partially-closed
courtroom—using only the first names of their familiar CIA pseudonyms'----may perhaps
diminish the risk of confusion for the attorneys and other trial participants, but it will only
do so at the cost of flagging for the jury that these individuals and what they have to say
is particularly sensitive. The use of full trial pseudonyms might theoretically pass without
being noticed by the jury—assuming, implausibly, that no one has a lapse during trial.
But the use of only first names for a large group of (adult) witnesses will be glaringly ob-
vious to everyone on the jury, a constant, inescapable reminder of the purported danger to



2 The government additionally states that it "will propose a minor modification" to an distinctive first-
name pseudonyms. Letter of Dcc. 20, numbered paragraph 2 ("(c.g.                                   )"). Such
proposed substitutions, whenever they are actually proposed by the government, will simply combine the
worst features of the two proposals for non-public facing CIA officers—confusing all participants while
also continually highlighting for the jury that the witnesses' identities are sensitive and are being concealed,
as we argue above,
      Case 1:17-cr-00548-PAC Document 278 Filed 01/27/20 Page 3 of 4




Honorable Paul A. Crotty                                        January 7, 2020
United States District Judge                                    Page 3

Re:     United States v. Joshua Schulte, 17 Cr. 548 (PAC)

national security posed by the subject matter of the trial. In short, the government's new
proposal simply trades one form of poison for another.3

        The baseline risk of confusion inherent here will be amplified by the fact that
there will now be three different methodologies for identifying CIA witnesses at trial.
The multiplicity of schemes for concealing identities creates a heightened risk of error
that will have a natural tendency to inhibit defense counsel. Even the most zealous de-
fense counsel may appear hesitant before the jury as they attempt to figure out on the fly
which scheme applies and which name should be used to refer to past or present wit-
nesses in what the Rosen court appropriately termed a "trial by code," 487 F. Supp. 2d at
714. The risk of error is an asymmetrical one, as the mast serious professional conse-
quences of such mistakes inure only to the harm of defense counsel.4 The consequent
chilling effect will impair Defendant's Sixth Amendment rights, And surely the entire
scheme does not leave the defense in substantially the same position it would have been
in without the substitutions, as CIPA demands.

        The government's January 3d letter proposes to use "alternative, rather than ge-
neric" pseudonyms for undisclosed tools, as well as whatever redactions the government
proposes between now and the next hearing. We object to the use of such pseudonyms for
the same reasons already set forth with respect to the use of pseudonyms for the CIA wit-
nesses. The same risk of error exists with respect to the names of these tools. Jurors will
notice if defense counsel are fumbling over documents at trial; corrective actions that will
be required in response to the inevitable mistakes at trial will, as the Lawson court noted,
"signal to the jury that either the attorney or the witness acted improperly." Again, that
asymmetrical risk will invariably chill the zealous advocacy to which the Constitution en-
titles Mr. Schulte.


3 The same concerns apply to any exhibits to which the government would apply "[t]he foregoing naming
conventions," as it also proposes to do in its December 20th letter. See Letter or Dec. 20, numbered para-
graph 4.

4 This harm is not theoretical. Criminal cases are wrought with stress and emotion, and it is natural to be in
the "zone" during cross-examination or oral argument. Not focused on substitutions, counsel could and has
had a spill of information. To elucidate, when representing another defendant in the Southern District of
New York, Ms. Shroff inadvertently used thefake name of an onlinefake individual instead of referring to
the individual as "CC-I." In response to the inadvertent spill, the equity holder of the information sought
administrative sanctions against Ms. Shroff. She had to retain counsel to represent her in an administrative
process relating to her security clearance. As punishment, she received a reprimand letter from the Depart-
ment of Justice and was informed that the letter would remain in her file for the next 5 years, arid would be
removed only if she did not have another inadvertent spill. Should Ms. Shroff have another spill of classi•
fled information, her clearance would be at risk, and such risk would endanger her ability to work on such
cases in the future.
      Case 1:17-cr-00548-PAC Document 278 Filed 01/27/20 Page 4 of 4




Honorable Paul A. Crotty                              January 7, 2020
United States District Judge                          Page 4

Re:     United States v. Joshua Schulte, 17 Cr. 548 (PAC)


         As the Rosen court noted, the widespread use of pseudonyms for CIA witnesses
and tools in this trial will, at best, constitute "an unwieldy inconvenience fraught with po-
tential for confusion," and, at worst, "unfairly shackle[ Defendant] to a script written by
the prosecution, bewildering the jury and all but the most well-coached government wit-
nesses...." 487 F. Supp. 2d at 714. The Court should reject the government's proposals,

       We are available to further discuss these matters at the next court appearance on
January 10, 2020 at noon.

                                                      Respectfully submitted,
                                                      /s/
                                                      Edward Zas & Sabrina Shroff
                                                      Attorneys for Joshua A. Schulte


cc:      All counsel
